El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte de Distrito de los Estados Unidos para Puerto Rico presentó demanda Manuela Manrique de Lara de Garrosi en 28 de junio de 1915, con súplica, entre otros pedimentos, de que los traspasos a que se refiere dicha de-manda de las fincas de café “Leonor” y “Luisa” y la plan-tación de.azúcar “Concepción,” radicadas en el término municipal de Yauco, traspasos hechos por el demandado Tomás Garrosi a la codemandada Juana María González, sean decla-rados nulos y de ningún valor considerándose tales propie-dades pertenecientes a Garrosi.
La demandante, en instancia dirigida al Registrador de la Propiedad de San Germán con fecha del mismo día 28 de junio acompañando copia de la demanda expresada, soli-*865citó la anotación preventiva de la misma en los libros del registro, y el registrador denegó tal pretensión por medio-de nota qne dice así:
“No admitida la anotación preventiva de demanda a qne se refiere el precedente documento por observarse el defecto de que la deman-dante no alega que sean suyas las propiedades de que se trata, tomán-dose en su lugar otra por ciento veinte días al margen de las ins-cripciones 13a., 8a. y 8a. de las fincas Nos. 517 triplicado, 1473 dupli-cado y 703 hechas a los folios 107 y 103 vueltos las dos primeras, del tomo 32 de Yaneo y la última al folio 114 vto. del tomo 16°. de Maricao. San Germán, agosto 20 de 1915. El registrador, Eafael B. Sama.”
Esa nota está sometida a nuestra consideración a virtud de recurso contra ella interpuesto por la representación de Manuela Manrique de Lara.
Alega la parte recurrente que el artículo 91 del Código de Enjuiciamiento Civil ni en su letra ni en su espíritu limita la anotación de demandas y pleitos a casos en que el deman-dante - sea el dueño de las propiedades de que se trata.
Dicho artículo tal como aparece traducido en el Código de Enjuiciamiento Civil vigente, dice:
“Cuando en una acción que afecte al título o al derecho de pose-sión de una propiedad inmueble, el demandante al tiempo de pre-sentar la demanda, y el demandado al tiempo de presentar la con-testación o en cualquier tiempo después, pidieren se declare que lo que se reclama es suyo, podrán presentar' para su anotación al registrador del distrito en que radicare la propiedad o parte de ella un aviso de la cuestión litigiosa pendiente, el cual contendrá los nom-bres y apellidos de las partes, el objeto de la demanda o contesta-ción, y la descripción de la propiedad en litigio # *
El texto español de ese artículo no está conforme con el texto inglés que es el que debemos considerar para 1a, decisión del recurso, pues el texto ingiés traducido correc-tamente al español dice así:
“En una acción que afecte al título o al derecho de posesión de propiedad inmueble, el demandante al tiempo de presentar la de-manda y el demandado al tiempo de formular su contestación, cuando *866en dicha contestación se solicite un remedio a su favor, o en cual-quier tiempo después, pueden presentar para su anotación al regis-trador del distrito en que esté situada la propiedad o alguna parte de la misma, un aviso de estar pendiente la acción, que contenga los nombres de las partes, el objeto de la acción o defensa y una des-cripción de la propiedad afectada por dicha acción * *
Como se ve, el texto inglés no exige como condición para la anotación de la demanda o de la contestación que el deman-dante y en su caso el demandado pidan se declare que lo que reclaman es suyo, sino que basta que la acción que se ejercita afecte al título o al derecho de posesión de una pro-piedad inmueble.
En el presente caso el título de las fincas “Leonor,” “Luisa” y “Concepción,” y consiguientemente el derecho de posesión de las mismas está afectado por la demanda, y, por tanto, es de aplicación el artículo 91 del Código de Enjuiciamiento Civil que dejamos traducido al español.
El error del registrador ha sido originado por la inco-rrecta traducción de dicho artículo según aparece en el có-digo expresado.
Es de revocarse la nota recurrida.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.